EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In lines 5-6 of page 1 of the Specification, “copending Application No. 15/125,778, filed on September 13, 2016” has been corrected to -- copending Application No. 15/125,778, filed on September 13, 2016, now U.S. Patent 10,206,221 --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record discloses many of the claim limitations as indicated in previous office actions.  However, the prior art of record does not explicitly disclose all the claim limitations of amended claim 1.  Specifically, the prior art does not explicitly disclose the limitations related to the first, second, and third MAC control elements and their relative priorities in a logical channel prioritization procedure.  That is, the prior art of record does not explicitly disclose the limitations of “the first MAC control element is used for a first Buffer Status Report (BSR) for the uplink, the second MAC control element is used for a second BSR for a first link that is used for direct communication between the terminal device and another terminal device, the third MAC control element is used to provide the base station apparatus with a power headroom report, the first BSR is triggered as one of a first padding BSR, a first regular BSR and a first periodic BSR, the second BSR is triggered as one of a second padding BSR, a second regular BSR and a second periodic BSR, and for the logical channel prioritization procedure, except in a case that the first BSR is triggered as the first padding BSR, 
Claims 6 and 11 include analogous limitations and are therefore similarly allowable over the prior art of record.  
Claims 2, 3, 5, 7, 8, 10, 12, 13, and 15 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 12, 2021